Citation Nr: 1729606	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-21 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, substance abuse, and anxiety disorder, as due to military sexual trauma 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD resulting from a military sexual trauma (MST). He maintains that while in service, he was sexually assaulted while unconscious. He denies reporting the incident. Based on a review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the claim.

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304 (f)(5) (2016).

A review of the service personnel records does reflect that the Veteran was disciplined numerous times under Article 15 for possessing marijuana and for disobeying orders.  In addition, the Veteran's service personnel records reflect that the Veteran received treatment for alcoholism in July 1981. The Veteran has also reported experiencing mental health symptoms since service. 

A remand is needed in order to provide the Veteran with an additional examination.  The Board has reviewed the medical opinions of record and finds that there is an additional duty to assist by obtaining an additional opinion, to include as due to conflicting evidence regarding current diagnosis and whether the Veteran is diagnosed with PTSD.   Moreover, in an April 2017 written statement, the Veteran's representative requested that the claims file be updated to include medical records from July 2011 to the present. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record VA treatment records for the Veteran dated from July 2011 to the present. 

2. Thereafter, schedule the Veteran for a VA psychiatric examination in conjunction with his claim for an acquired psychiatric disability.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination, and he or she should indicate on the examination report that such a review was completed. 

Based on a review of the record and the findings from clinical evaluation, the examiner should:

(a) Identify the nature of the Veteran's current psychiatric diagnosis. If the Veteran does not meet the diagnostic criteria for PTSD, please expressly state so and why such diagnosis is not warranted;

 (b) If a diagnosis of PTSD is appropriate, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has PTSD that is based on an in-service personal assault stressor.   

In formulating the opinion, the examiner is asked to address whether any in-service or post-service markers are indicative of a personal assault, including the Veteran's request for service discharge and behavioral changes. The examiner is advised that actual corroboration of the claimed personal assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred. The Board is requesting that the examiner opine as to whether the Veteran sustained an in-service personal assault, as he has alleged, even without corroboration of the record.

(c) If the Veteran does have a current diagnosed psychiatric disorder (other than PTSD), then the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that his diagnose psychiatric disorder is etiologically related to his period of service, to include his reported military sexual trauma. 

The examiner should provide a complete rationale for any opinion provided, and must address all relevant evidence.

3. Then, readjudicate the claim. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




